        Case 20-34879 Document 84-1 Filed in TXSB on 10/29/20 Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

                                                    )
In re                                               )    Chapter 11
                                                    )
EAGLE PIPE, LLC,                                    )    Case No. 20-34879 (MI)
                                                    )
                            Debtor.                 )
                                                    )
                                                    )


                                  INDEX OF EXHIBITS



Exhibit A    Master Goods and Services Agreement between XTO Energy Inc. et al. and
             Boomerang Tube, LLC
Exhibit B    Pricing, Payments and Manufacturing Schedule between XTO Energy Inc., Eagle
             Pipe, LLC, and Boomerang Tube, LLC
Exhibit C    Cancellation of Sale Agreement
Exhibit D    Bailee Agreement between Boomerang Tube, LLC, Beemac, Inc. and
             Boomerang’s Lender
Exhibit E    July 8, 2020 Email from V. Flores (Beemac, Inc.) to J. Secrest (Eagle Pipe, LLC)
             and Attachment(s)
Exhibit F    Temporary Restraining Order Boomerang Tube, LLC v. Eagle Pipe, LLC, [Cause
             No. 2020-62174] (Harris County Dist. Ct., Oct. 2, 2020)
Exhibit G    Sample Eagle Pipe, LLC Purchase Order
Exhibit H    Eagle Pipe, LLC’s Terms and Conditions
Exhibit I    Aug. 18, 2020 Letter from J. Light (Eagle Pipe, LLC) to R. Ritchie (U.S. Bank)
Exhibit J    July 7, 2020 Emails between H. Martinez (Beemac, Inc.) and J. Secrest (Eagle
             Pipe, LLC)
Exhibit K    Plaintiff’s Original Petition, Verified Application for Temporary Restraining Order
             and Injunction, and Request for Disclosure, Boomerang Tube, LLC v. Eagle Pipe,
             LLC, [Cause No. 2020-62174] (Harris County Dist. Ct., Oct. 1, 2020)
Exhibit L    Oct. 1, 2020 Letter from A. Stredde (U.S. Bank) to Boomerang Tube, LLC
Exhibit M    Aug. 21, 2020 Email from A. Stredde (U.S. Bank) to J. Light (Eagle Pipe, LLC)
